Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/19 was filed after the mailing date of the application on 9/11/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0364187 to Zhai in view of Chinese Publication 104199580 to Zeng et al (relied upon English Translation).
As to Claim 1, Zhai teaches a flexible display, comprising: a flexible display panel; a conductive layer, an insulation layer, and a touch electrode layer (flexible display device may comprise a flexible display panel 110…flexible insulating layer 120…touch control electrode layer 131 may include a plurality of first touch control electrodes 132 [touch electrode layer], see ¶ 0028-0029; Fig. 2A; the connecting line of two adjacent first touch control electrodes 133a in the touch driving electrode 133 is denoted as 133b, see ¶ 0054; Fig. 2C; Examiner construes the connecting lines 133b as the claimed conductive layer since the flexible display panel 110, connecting lines 133b, insulation layer 120 and first touch control electrodes 133a are formed); wherein the flexible display panel includes multiple sub-pixels arranged as a matrix (the flexible display device may comprise a flexible display panel including a plurality of pixel regions. The pixel regions may be any appropriate unit of display for displaying images or an image element. For example, the pixel region may be a pixel or a subpixel of an image. Each pixel region may comprise a light-emitting region and a non-light-emitting region, see ¶ 0104; Fig. 9), 
the touch electrode layer includes multiple touch sensing electrodes arranged as a matrix and multiple touch driving electrodes arranged as a matrix (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0045; Fig. 2A), the touch sensing electrodes and the touch driving electrodes are intersected and insulated (the touch control unit may be a touch control unit based on mutual capacitance, which may include a first touch control electrode layer 131. The first touch control electrode layer 131 may include a plurality of first touch control electrodes 132 each of which is a block electrode, see ¶ 0044; the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0045; Fig. 2A; touch control unit comprising a first touch control electrode layer 131 in direct contact with the flexible insulating layer 120…the touch control unit may be disposed on the second surface of the flexible insulating layer 120, see ¶ 0028; Fig. 2A); 
Although Zhai does not explicitly disclose wherein the insulation layer is provided with multiple stress buffering holes disposed at intervals, the multiple sub-pixels are directly opposite to the multiple stress buffering holes respectively, the conductive layer includes multiple conductive bodies disposed separately with the stress buffering holes and the conductive body is directly opposite to an interval region of the sub-pixels. 
However, Zhai teaches the flexible insulating layer 120 in the flexible display device may be divided into a plurality of flexible insulating blocks 121. , each pixel region may comprise a light-emitting region and a non-light-emitting region…The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121. The connecting lines [conductive body] between the first touch control electrodes 132 may also be connected through the non-light-emitting region; Through disposing the flexible insulating block 121 in the non-light-emitting region of the pixel region, the light transmittance of the flexible display panel may not be degraded (see ¶ 0104-0105; Fig. 9). Examiner construes, as illustrated below in annotated Figure 9, that the stress buffer regions are alternately disposed in the light-emitting region; the conducting members, e.g. touch control electrodes, and the stress buffer regions are provided at intervals. 

    PNG
    media_image1.png
    400
    786
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhai to incorporate wherein the insulation layer is provided with multiple stress buffering holes disposed at intervals, the multiple sub-pixels are directly opposite to the multiple stress buffering holes respectively, the conductive layer includes multiple conductive bodies disposed separately with the stress buffering holes and the conductive body is directly opposite to an interval region of the sub-pixels. The suggestion/motivation would have been in order to not degrade light transmittance (see ¶ 0105).
Zhai fails to disclose a conductive layer, an insulation layer, and a touch electrode layer which are sequentially stacked on a surface of the flexible display panel; when the touch driving electrodes are electrically connected in a same layer, each two touch sensing electrodes are electrically connected through the conductive body; when the touch sensing electrodes are electrically connected in a same layer, each two touch driving electrodes are electrically connected through the conductive body.
Zeng teaches a conductive layer, an insulation layer, and a touch electrode layer which are sequentially stacked on a surface of the flexible display panel (structure includes a bridge layer 02, an insulating layer 03 and a touch electrode layer 04 that are sequentially stacked on the base substrate 01, see ¶ 0005); 
when the touch driving electrodes are electrically connected in a same layer, each two touch sensing electrodes are electrically connected through the conductive body (touch sensing electrodes 041 and the touch driving electrodes 042 are arranged and insulated from each other, see ¶ 0005, Fig. 1a; The touch driving electrode, the bridge layer [conductive body] bridging the adjacent touch driving electrode or the adjacent touch sensing electrode, and the touch sensing electrode and the touch driving electrode arranged in the same layer, see ¶ 0009), 
when the touch sensing electrodes are electrically connected in a same layer, each two touch driving electrodes are electrically connected through the conductive body (touch sensing electrodes 041 and the touch driving electrodes 042 are arranged and insulated from each other…the adjacent and disconnected touch driving electrodes 042 are bridged by the bridge layer 02 [conductive body], see ¶ 0005, Fig. 1a; touch sensing electrodes arranged in the same layer, crossed and insulated from each other. The touch driving electrode, the bridge layer bridging the adjacent touch driving electrode or the adjacent touch sensing electrode, and the touch sensing electrode and the touch driving electrode arranged in the same layer, see ¶ 0009).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhai with Zeng to teach a conductive layer, an insulation layer, and a touch electrode layer which are sequentially stacked on a surface of the flexible display panel; when the touch driving electrodes are electrically connected in a same layer, each two touch 
As to Claim 2, depending from Claim 1, Zhai teaches wherein the conductive body is directly opposite to a middle location of the interval region of the sub-pixels (The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121. The connecting lines [conductive body] between the first touch control electrodes 132 may also be connected through the non-light-emitting region, see ¶ 0104-0105; Fig. 9, as annotated above, illustrates a light emitting region where the connecting lines would be disposed between the first touch control electrodes).  
As to Claim 3, depending from Claim 1, Zhai teaches wherein a protective layer is disposed on the touch electrode layer, and the protective layer is filled in the stress buffering holes (The flexible display panel 110 may comprise at least one display electrode layer [protective layer] (not drawn in FIGS. 2A-2C). The touch control unit may comprise the first touch control electrode layer 131, which may overlap with the display electrode layer in a direction perpendicular to the flexible display panel 110, see ¶ 0031).  
As to Claim 4, depending from Claim 3, Zhai teaches wherein the insulation layer is provided with multiple via holes disposed at intervals, two ends of the conductive body are connected to the touch electrode layer through the via holes (The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121. The connecting lines [conductive body] between the first touch control electrodes 132 may also be connected through the non-light-emitting region; Through disposing the flexible insulating block 121 in the non-light-emitting region of the pixel region, the light transmittance of the flexible display panel may not be degraded, see ¶ 0104-0105; Fig. 9). Examiner construes, as illustrated above in annotated Figure 9, that the stress buffer regions are alternately disposed in the light-emitting region; the conducting members, e.g. touch control electrodes, and the stress buffer regions, e.g. via holes, are provided at intervals.  
As to Claim 5, depending from Claim 4, Zhai teaches wherein the via hole and the stress buffering hole are simultaneously formed (The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121. The connecting lines [conductive body] between the first touch control electrodes 132 may also be connected through the non-light-emitting region; Through disposing the flexible insulating block 121 in the non-light-emitting region of the pixel region, the light transmittance of the flexible display panel may not be degraded (see ¶ 0104-0105; Fig. 9). Examiner construes, as illustrated above in annotated Figure 9, that the stress buffer regions are alternately disposed in the light-emitting region; the conducting members, e.g. touch control   
  As to Claim 6, depending from Claim 1, Zhai teaches wherein the conductive body is a curved structure formed by a metal material or a transparent conductive material (The flexible substrate 111 may be transparent, translucent or opaque, see ¶ 0036; Fig. 6B: 110; the connecting line 133b may extend to the bottom surface of the flexible insulating block 121, and the first touch control electrode 133a may extend along the edge of the flexible insulating block 121 to be connected to the connecting line 133b. Thus, the connecting line 133b may be less likely to be broken when being bent, thereby reducing the risk of the electrical disconnections of two adjacent first touch control electrodes, see ¶ 0057).  
 As to Claim 7, depending from Claim 1, Zhai teaches wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are alternately provided at intervals).  
 As to Claim 8, depending from Claim 2, Zhai teaches wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are alternately provided at intervals).  
 As to Claim 9, depending from Claim 3, Zhai teaches wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are alternately provided at intervals).  
 As to Claim 10, depending from Claim 4, Zhai teaches wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are provided at intervals).  
As to Claim 11, depending from Claim 5, Zhai teaches wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are provided at intervals).
wherein the touch sensing electrode is directly opposite to the interval region of the sub-pixels, and the touch driving electrode is directly opposite to the interval region of the sub-pixels (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0054; Fig. 9 illustrates The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch control unit may be disposed on the flexible insulating block 121, see ¶ 0104-0105; Fig. 9. Examiner construes, as illustrated above in annotated Figure 9, that the conducting members, e.g. touch control electrodes, and the sub-pixels are provided at intervals).
As to Claim 13, depending from Claim 7, Zhai teaches wherein the flexible display panel further provides a buffering layer, and the conductive layer is disposed at a surface of the buffering layer away from the flexible display panel (The flexible substrate 111 may be provided with a buffer layer 112 which covers the entire upper surface of the flexible substrate 111, see ¶ 0136; Fig. 3 illustrates a touch electrode layer 131 disposed at a surface of the buffer layer 112 away from the flexible display 111).  
As to Claim 14, depending from Claim 9, Zhai teaches wherein the flexible display panel further provides a buffering layer, and the conductive layer is disposed at a surface of the buffering layer away from the flexible display panel (The flexible substrate 111 may be provided with a buffer layer 112 which covers the entire upper surface of the flexible substrate 111, see ¶ 0136; Fig. 3 .  
As to Claim 15, depending from Claim 10, Zhai teaches wherein the flexible display panel further provides a buffering layer, and the conductive layer is disposed at a surface of the buffering layer away from the flexible display panel (The flexible substrate 111 may be provided with a buffer layer 112 which covers the entire upper surface of the flexible substrate 111, see ¶ 0136; Fig. 3 illustrates a touch electrode layer 131 disposed at a surface of the buffer layer 112 away from the flexible display 111).  
As to Claim 16, depending from Claim 11, Zhai teaches wherein the flexible display panel further provides a buffering layer, and the conductive layer is disposed at a surface of the buffering layer away from the flexible display panel (The flexible substrate 111 may be provided with a buffer layer 112 which covers the entire upper surface of the flexible substrate 111, see ¶ 0136; Fig. 3 illustrates a touch electrode layer 131 disposed at a surface of the buffer layer 112 away from the flexible display 111).  
As to Claim 17, depending from Claim 12, Zhai teaches wherein the flexible display panel further provides a buffering layer, and the conductive layer is disposed at a surface of the buffering layer away from the flexible display panel (The flexible substrate 111 may be provided with a buffer layer 112 which covers the entire upper surface of the flexible substrate 111, see ¶ 0136; Fig. 3 illustrates a touch electrode layer 131 disposed at a surface of the buffer layer 112 away from the flexible display 111).  
a manufacturing method for a flexible display, comprising steps of: forming a conductive layer and an insulation layer on the surface of the flexible display panel (flexible display device may comprise a flexible display panel 110…flexible insulating layer 120…touch control electrode layer 131 may include a plurality of first touch control electrodes 132, see ¶ 0028-0029; Fig. 2A; the connecting line of two adjacent first touch control electrodes 133a in the touch driving electrode 133 is denoted as 133b, see ¶ 0054; Fig. 2C; Examiner construes the connecting lines 133b as the claimed conductive layer since the flexible display panel 110, connecting lines 133b, insulation layer 120 and first touch control electrodes 133a are formed);
wherein the flexible display panel includes multiple sub-pixels arranged as a matrix (the flexible display device may comprise a flexible display panel including a plurality of pixel regions. The pixel regions may be any appropriate unit of display for displaying images or an image element. For example, the pixel region may be a pixel or a subpixel of an image. Each pixel region may comprise a light-emitting region and a non-light-emitting region, see ¶ 0104; Fig. 9), and
wherein the touch electrode layer includes multiple touch sensing electrodes arranged as a matrix and multiple touch driving electrodes arranged as a matrix (the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0045; Fig. 2A), the touch sensing electrodes and the touch driving electrodes are intersected and insulated (the touch control unit may be a touch control unit based on mutual capacitance, which may include ;
Although Zhai does not explicitly disclose the conductive layer includes multiple conductive bodies disposed at intervals and are insulated, two ends of the conductive body penetrate a surface of the insulation layer, and the conductive layer is directly opposite to an interval region of the sub-pixels; forming multiple stress buffering holes in the insulation layer, the sub-pixels is directly opposite to the stress buffering holes; and forming a touch electrode layer on a surface of the insulation layer.
However, Zhai teaches the plurality of first touch control electrodes 132 may be arranged in a plurality of rows of touch driving electrodes 133 and a plurality of columns of touch sensing electrodes 134, see ¶ 0045; Fig. 2A; the flexible insulating layer 120 in the flexible display device may be divided into a plurality of flexible insulating blocks 121. The plurality of flexible insulating blocks 121 may be flexible insulating stripes 121 extending in a first direction and arranged in a second direction (see ¶ 0059; Fig. 4A). Further, each pixel region may comprise a light-emitting region and a non-light-emitting region…The flexible  

    PNG
    media_image1.png
    400
    786
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhai to incorporate the 
Zhai does not expressly disclose sequentially forming a conductive layer and an insulation layer on the surface of the flexible display panel; each two touch driving electrodes are electrically connected through the conductive body, and each two touch sensing electrodes are electrically connected through the conductive body.
Zeng teaches sequentially forming a conductive layer and an insulation layer on the surface of the flexible display panel (structure includes a bridge layer 02, an insulating layer 03 and a touch electrode layer 04 that are sequentially stacked on the base substrate 01, see ¶ 0005); each two touch driving electrodes are electrically connected through the conductive body (touch sensing electrodes 041 and the touch driving electrodes 042 are arranged and insulated from each other…the adjacent and disconnected touch driving electrodes 042 are bridged by the bridge layer 02 [conductive body], see ¶ 0005, Fig. 1a; touch sensing electrodes arranged in the same layer, crossed and insulated from each other. The touch driving electrode, the bridge layer bridging the adjacent touch driving , and each two touch sensing electrodes are electrically connected through the conductive body (touch sensing electrodes 041 and the touch driving electrodes 042 are arranged and insulated from each other, see ¶ 0005, Fig. 1a; The touch driving electrode, the bridge layer [conductive body] bridging the adjacent touch driving electrode or the adjacent touch sensing electrode, and the touch sensing electrode and the touch driving electrode arranged in the same layer, see ¶ 0009).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhai with Zeng to teach sequentially forming a conductive layer and an insulation layer on the surface of the flexible display panel; each two touch driving electrodes are electrically connected through the conductive body, and each two touch sensing electrodes are electrically connected through the conductive body. The suggestion/motivation would have been in order to avoid problems of visible bridge points of the bridge layer (see ¶ 0008).
As to Claim 19, Zhai teaches wherein the step of forming multiple stress buffering holes in the insulation layer, the sub-pixels is directly opposite to the stress buffering holes comprises a step of: forming multiple via holes disposed at an interval in the insulation layer, and two ends of the conductive body are disposed in the via holes  (The flexible insulating block 121 may be disposed in the non-light-emitting region, and the touch control electrode 132 in the touch   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694